Citation Nr: 1133845	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus Type II. 

2.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left upper extremity.

4.  Entitlement to an initial compensable rating for erectile dysfunction associated with diabetes.

5.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy (with hypertension). 

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. By this decision, the RO, in pertinent part, denied entitlement to TDIU and continued a 40 percent disabling rating for diabetes mellitus Type II. 

Through the March 2006 decision, the RO also awarded service connection for diabetic nephropathy and assigned a 30 percent rating effective September 2005. The veteran is appealing the original assignment of the 30 percent evaluation following the award of service connection.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

While the appeal was pending, the RO in an April 2007 decision granted service connection for diabetic peripheral neuropathy of the right upper extremity and assigned an initial 10 percent rating and for diabetic peripheral neuropathy of the left  upper extremity and assigned an initial 10 percent rating.  The RO also granted service connection for erectile dysfunction associated with the diabetes and assigned an initial noncompensable rating plus special monthly compensation for loss of a creative organ.  These were granted as being associated with the service-connected diabetes, with the effective date the date of the September increased rating claim for the diabetes.  As this grant of these disorders stems directly from the increased rating issue for the diabetes as associated symptomatology, the Board shall consider it as part of the increased rating appeal, and has characterized the issues accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).  The Board has thus recharacterized the issues to include these issues.

The Board remanded this matter for further development in December 2008.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1. The veteran's diabetes mellitus is managed by restricted diet and insulin without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

2.  The Veteran's right upper extremity peripheral neuropathy does not closely resemble that of a moderate incomplete paralysis.  

3.  The Veteran's left upper extremity peripheral neuropathy does not closely resemble that of a moderate incomplete paralysis.  

4.  The Veteran's erectile dysfunction is not shown to include penile deformity.

5.  The Veteran's renal insufficiency is manifested by symptoms that include albumin and hypertension, without evidence of constant albuminuria with edema, a definite decrease in kidney function, diastolic pressures of predominately 120 or more, blood urea nitrogen (BUN) of 40mg% or higher, creatine of 4mg% or higher, lethargy, weakness, anorexia or weight loss, or limitation of exertion.

6.  The Veteran does have multiple service-connected disabilities, of which one is rated at least 40 percent disabling with a combined disability rating of 70 percent.

7.  The Veteran's service-connected disabilities are not of such severity as to preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010). 

2.  The criteria for the award of an initial disability rating in excess of 10 percent for diabetic neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010). 

3.  The criteria for the award of an initial disability rating in excess of 10 percent for diabetic neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010). 

4.  The criteria for a compensable rating for impotence are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 7522 (2010). 

5.  The criteria for an evaluation in excess of 30 percent for diabetic nephropathy with hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 4.115a, 4.115b, Codes 7101, 7541 (2010).

6.  The criteria for a TDIU due to service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for an increased rating for diabetes (to include all complications which are now part of this appeal) and for TDIU was received in September 2005.  Prior to adjudicating the diabetes claim in March 2006 which included a separate grant of service connection for the complications of diabetic nephropathy, and a TDIU claim, the RO sent a duty to assist letter addressing the increased rating for diabetes claim and TDIU claim in November 2005.  The Veteran then claimed service connection for additional complications of diabetes in April 2006, specifically for peripheral neuropathy and erectile dysfunction (with special monthly compensations alleged) and the RO submitted a letter in August 2006 addressing these complications.  Thereafter the RO adjudicated these additional issues by granting service connection for diabetic peripheral neuropathy and erectile dysfunction.   The Veteran has appealed the initial ratings assigned for these disorders.  The November 2005 letter explained to the Veteran what information and evidence was needed to substantiate his claims for an increased rating for diabetes and for TDIU, and his and VA's respective duties.  The August 2006 letter explained to the Veteran what information and evidence was needed to substantiate his claims for service connection for the diabetic complications of peripheral neuropathy and erectile dysfunction, and his and VA's respective duties.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in December 2009, which addressed the increased rating claim for diabetes and the separately adjudicated complication of diabetic nephropathy with hypertension, plus the TDIU.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and how disability ratings and effective dates will be assigned if service connection is awarded.  Such notice was sent in the above described letters.  The issues were readjudicated and a supplemental statement of the case was issued in March 2010.

Moreover, with regard to the increased initial rating claims, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  (Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records have been associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in December 2009 provided current assessments of the Veteran's disabilities based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issues decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010). Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2010). 

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. The veteran is currently rated at a 40 percent rating which is the criteria for diabetes mellitus requiring insulin and restricted diet, and regulation of activities. 

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a rating of 60 percent.  Id. 

Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted. Id. 

Note (1) evaluate compensable complications of diabetes mellitus separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Note (2) when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.

VA records from 2005 include a March 2005 primary care follow-up in which the Veteran was noted to be negative for complaints of polyuria, polydipsia or polyphagia.  He was presently exercising.  Review of systems revealed generally negative findings on evaluation of his cardiovascular, pulmonary, gastrointestinal/abdominal and neurological systems, as well as his head, eyes, skin and all his extremities.  He was assessed with diabetes mellitus, better controlled with insulin, although he was not doing some recommended exercises.  A podiatry consult of May 2005 was negative for significant diabetic complications of the foot.  Protective skin sensation was intact, but there was no skin pigmentation of the lower 1/3rd of his legs.  He was assessed with onychocryptosis, mycosis arteriosclerosis, and tinea pedis.  In September 2005 primary care follow-up he was negative for complaints of polyuria, polydipsia or polyphagia.  He was presently walking and losing weight.  Review of systems again revealed generally negative findings on evaluation of his cardiovascular, pulmonary, gastrointestinal/abdominal and neurological systems, as well as his head, eyes, skin and all his extremities.  He was assessed with diabetes mellitus fairly controlled.  He was also noted to have erectile dysfunction with good response to Viagra.  The records also included treatment for back complaints.  

The report of a December 2005 VA examination gave a history of diabetes diagnosed in 1990 with initial symptoms of blurred vision, polyuria, and polydipsia, for which he was started on glyburide.  He had no history of ketacidosis or hypoglycemia.  He followed his diet and his weight had been stable until recently when he started a stricter diet and lost 16 pounds in several months, now weighing 176 pounds.  He treated his diabetes with insulin, and glyburide.  He visited a diabetic care provider only every 3 months.  He had no anal pruitus or loss of strength, although he did complain of painful joints.  He was noted to wear glasses.  Examination showed him to be approximately 5 foot 5 1/2 inches tall at 176 pounds.  His cardiovascular and pulmonary system were normal, his deep tendon reflexes were normal, with no atrophy shown and his eyes showed no evidence of proliferative retinopathy.  His skin was normal and arterial pedal pulses were normal.  He was assessed with Type II diabetes on insulin, with other complications noted including erectile dysfunction by history and early diabetic nephropathy with hypertension.  

VA primary care records from 2006 and 2007 continue to not show any major systemic issues stemming from his diabetes, with the review of systems and examination from March 2006 continuing to not show any systemic, sensory, neurological and musculoskeletal issues (including low back pain), and his assessment was diabetes fairly controlled.  He continued to be on insulin, using it at morning and night.  An eye consult from April 2006 revealed no evidence of any active retinal diabetic changes, with the diagnosis of refractive error given.  In May 2006 he was provided education on diabetes and the use of a glucometera.  Records from September 2006 concerned orthopedic complaints with right shoulder pain, with no significant findings.  

An October 2006 VA examination for peripheral neuropathy of both upper and lower extremities noted that there were complaints of back pain and numbness in the big toe said to be due to his disc disease.  He was noted to have herniated discs of L4-5 and L5-S1 with L5 radiculopathy as part of his medical history.  He had a current like sensation in his upper extremities and tingling in his lower extremities.  He had full 5/5 strength throughout all extremities.  He was found to have some decreased touch in his upper and lower extremities.  Following review of electrodiagnostic studies, he was opined to have mild sensory peripheral neuropathy in his left and right upper extremities.  However the lower extremities had normal electrodiagnostic findings, thus the examiner opined that their symptoms were most likely secondary to discogenic disease and not related to his diabetes.  

VA examinations from December 2006 addressing the genitourinary-renal system and hypertension focused on these issues, with no major findings otherwise regarding the Veteran's diabetes, aside from its impact on these systems (which will be addressed separately, aside from erectile dysfunction).   The hypertension examination did note that records showed no evidence of diabetic retinopathy per eye examination of March 2006.  

The December 2006 genitourinary examination noted the history of neuropathy of the lower extremities and discogenic disease.  Erectile dysfunction was treated with various medications.  He was noted to have no deformities on examination of the penis and testicles.  The diagnosis was erectile dysfunction most likely secondary to diabetes mellitus.  

A January 2007 record described his diabetes as fairly controlled, with no significant findings of diabetic complications.  The most significant new finding was a complaint of memory loss.  A March 2007 problem list noted some additional orthopedic problems, namely herniated discs in his lumbar spine with radiculopathy.  He did not have any significant systemic problems or new complications linked to his diabetes.  In May 2007 he was assessed with diabetes mellitus apparently uncontrolled with plans to increase the amount of his insulin dosages.  The review of systems and findings on examination were generally unchanged from prior examinations ones that showed no significant diabetic complications (aside from those for which service connection already is in effect).  Likewise the June 2007 podiatry consult was unchanged from the prior podiatry consult.  Problems with the Veteran using less insulin than prescribed were noted in September 2007 when his diabetes was deemed to be uncontrolled.  However his review of systems and physical findings were essentially unchanged from previous ones that failed to show major systemic problems.  In December 2007 the most significant finding was now an assessment of cerebellar infarct, and diabetes with elevated fbs and A1c.  He was also noted to have memory loss.  There was no opinion linking the cerebellar infarct or the memory loss to his diabetes.  

VA records from February 2008 showed a blood glucose of 280.  In March 2008 carotid imaging showed bilateral atherosclerosis plaques not causing significant stenosis.  In December 2008 the primary care follow-up again showed no significant findings of diabetic complications, although his liver enzymes were noted to be elevated.  Plans included decreasing his Metformin and increasing his insulin at bedtime.

A January 2009 letter from a private doctor noted that the Veteran required more than 1 injection of insulin daily, plus daily oral hypoglycemic.  He was also said to need a restricted diet and regulation of activities.  His diabetic condition has worsened requiring the increase of units of insulin daily.  He presented numbness, pain and pinprick sensation at the bilateral upper extremities and bilateral lower extremities and vision problems.  His vision turned blurry momentarily and his prescription has changed every time he had a visual examination.  

VA records from January 2009 revealed that the Veteran was given a new glucometer and educated on its use.  In May 2009 his review of systems were still negative and he denied hypoglycemia or other complaints.  He was noted to have high glucose of 182, and low cholesterol including LDL on labs, but otherwise his physical examination and laboratory studies continued to be unremarkable.  He was diagnosed with diabetes type II uncontrolled.  He was to follow-up with labs and further appointment in four months.  On follow-up in September 2009 for multiple medical problems including diabetes again showed unremarkable review of systems and no significant findings on examination.  He continued to be assessed with uncontrolled diabetes and was noted to not be using the doses as ordered due to weakness apparently due to low glucose levels.  He was noted to be ordered to return to care in 3-4 months.  

The report of a December 2009 VA diabetes examination included claims file review.  The Veteran was using insulin of 70/30, with 60 units in the morning and 25 units in the evening.  He was also on Metformin twice a day.  He was not following any diabetic diet and did no exercises.  He had an uncontrolled blood sugar level.  It was progressively worse since onset.  He had no history of pancreatic trauma, diabetes related neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  He had a history of left leg cellulitis treated in 2004.  He had had no history of heart disease or other condition (aside from the hypertension diagnosed in 2002).  He had no history of nonproductive or productive cough, wheezing, dyspnea, non angina chest pain, hemoptysis, fever, anorexia or night sweats.  There were no hypoglycemia reactions or ketoacidosis.  He was told to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  He denied symptoms of visual disorder, neurovascular disease, skin disorder, gastrointestinal disorder or other diabetic complications.  He did have symptoms of peripheral vascular claudication and peripheral neuropathy symptoms with paresthesias and loss of sensation in his legs.  He also had erectile dysfunction due to diabetic neuropathy.  

Examination revealed his eyes were grossly normal and there were no diabetic skin abnormalities.  Neurologically he had deep tendon reflexes that were 2+ throughout.  He did have soft touch sensory loss on left and right.  Extremities had no trophic changes, ulcers with normal pulses and normal color.  The diagnosis was diabetes.  Among the potential complications, he was noted to these complications related to diabetes, nephropathy, neuropathies, hypertension, peripheral vascular disease, erectile dysfunction and peripheral edema with onset due to diabetic renal disease.  Vision problems were diagnosed as refractive error and were not complications from diabetes.  He had no affect on his usual occupation from diabetes or any of its complications.  He was retired in 2004 due to his age or duration of work.  

A January 2010 note revealed the Veteran's glucose readings were all high in readings that included 150 in August 2009, 182 in March 2009 and 131 in December 2008.  He was noted to not be monitoring glucose levels at home due to problems with his meter.  He also had poor compliance with his diet and was not exercising due to low back problems.  He denied episodes of hypoglycemia.  A foot examination of the same month was negative for any significant problems.  Another January 2010 note again noted his noncompliance with diet and failure to test due to a broken meter.  His blood sugar reading in January 2010 was 180, which was high.  Plans included having him phone in 2 weeks, have labs repeated in 3 months and return to care in 4 months.  

Social security records primarily include duplicate VA records, but also include a July 2007 examination for Social Security which noted the history of diabetes on insulin and metformin.  He also complained of dyspnea on exertion and occasional leg swelling and nocturia.  He also had complaints of back pain since 2001 and numbness of his legs and feet.  The rest of the social security examinations addressed problems with psychiatric issues.  

Based on a review of the foregoing the Board finds that an increased rating in excess of 40 percent disabling is not warranted for the Veteran's diabetes mellitus.  His diabetes is shown to require insulin twice a day, restricted diet, and regulation of activities, which is the criteria for a 40 percent rating.  However he is not shown to have any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year at any point during this appeal.  Nor do the records show that he required visits to a diabetic care provider twice a month.  Generally the records indicate that his follow-up for diabetes was about every 3 or 4 months.  Thus the criteria for a 60 percent rating for diabetes is not shown under the criteria for diabetes.    

The Board must still assess the severity of the complications of diabetes mellitus, which, in the Veteran's case, are considerable.  The Veteran is shown to have compensable complications specifically the peripheral neuropathy of the left upper extremity and the right upper extremity which are each rated 10 percent disabling.  He is also shown to have erectile dysfunction rated noncompensable.  The Board shall consider whether higher ratings are warranted for these complications, and whether there are any additional complications for consideration.  

A.  Peripheral Neuropathy of the Upper Extremities Associated with Diabetes

Currently, the veteran has a 10 percent rating for each upper extremity based on Diagnostic Code 8515, disability of the median nerve.  This Diagnostic Code provides for evaluation based on incomplete or complete paralysis of the hand.  The current 10 percent rating is appropriate for the major and minor hands when mild incomplete paralysis is present.  For moderate incomplete paralysis of the major hand, a 30 percent rating is warranted, while a 20 percent rating is warranted for moderate incomplete paralysis of the minor hand.  38 C.F.R. § 4.124a,  Diagnostic Code 8515 (2010).  In this case, the evidence fails to show more than mild incomplete paralysis of either hand.  Repeatedly no significant findings were shown on sensory examination of the right or left upper extremities, other than decreased touch, that would tend to show moderate incomplete paralysis.  There is no evidence of a loss of strength, atrophy or abnormal reflexes shown in the upper extremities.  

With regard to the lower extremities, the Board notes that a special VA neurological examination for peripheral neuropathy conducted in October 2006 determined that the Veteran's symptoms in his lower extremities were more than likely the result of discogenic disease, rather than a diabetic neuropathy.  This was based on electrodiagnostic testing, plus the Veteran's history of back problems.  While other records have suggested the Veteran has diabetic neuropathy affecting his lower extremities, the findings from this special VA neurological examination with electro diagnostic testing carry greater weight than suggestions from those other records, which were not based on such testing and detailed examination.  Since the weight of the evidence is against a finding that the lower extremity neurological problems are related to diabetes mellitus, the Board will not be affording separate compensable evaluations for neuropathies of the lower extremities.

B.  Erectile Dysfunction Associated with Diabetes

With regard to the erectile dysfunction, the Veteran is in receipt of a noncompensable rating for this condition under 38 C.F.R. § 4.115b, Diagnostic Code 7522, plus special monthly compensation under 38 C.F.R. § 3.350(a).  In order to receive a higher rating for this, he would have to demonstrate that he has penile deformity.  A review of the records and examinations do not reveal any evidence of penile deformity.  Accordingly a higher evaluation is not warranted for this condition.

There are no other diabetes mellitus related complications shown to warrant a separate compensable rating.  Repeatedly eye examinations were negative for diabetic manifestations.  The last VA examination of December 2009 was noted to be silent for any other manifestations other than the ones already addressed, or those that will be separately addressed for his renal dysfunction/hypertension.   

In sum the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's diabetes.  His associated complications of peripheral neuropathy of the bilateral upper extremities and his erectile dysfunction are not shown to warrant ratings in excess of the currently assigned ratings of 10 percent for each upper extremity and noncompensable for the erectile dysfunction.  

C.  Renal Insufficiency with Hypertension Associated with Diabetes

The Veteran's renal insufficiency is evaluated under the rating code for renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic diseases.  This rating code states that renal involvement due to these causes is to be rated as renal dysfunction. 38 C.F.R. § 4.115b, Code 7541.  His hypertension is rated within the Diagnostic Code for renal dysfunction, thus a separate evaluation for this condition would violate the rule against pyramiding 38 C.F.R. § 4.14.  

In cases of renal dysfunction, the current 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. 

A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101. 

An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104 (2010).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1). For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

VA primary care notes from 2005 do not show evidence of any significant kidney problems.  The Veteran's blood pressure was noted to be 154/92 in March 2005, with no significant renal findings.  In the assessment his blood pressure was noted to be above 140/90.  A September 2005 primary care follow-up did note that his hypertension was uncontrolled as the Veteran did not use his medications.  His blood pressure reading was 158/87.  

The report of a December 2005 VA diabetes examination revealed that he used lisinopril and fosinopril for hypertension and that his blood pressure was recorded at this examination at 160/85.  He was noted to have been diagnosed with hypertension about two to three years ago.  He had no history of heart disease except for a single episode of chest pain, with negative cardiac workup showing no further pathology.  Kidney function evaluation did not include testing for microalbuminuria, although VA records reviewed showed trace proteinuria in February 2002 and July 2005.  Testing done the day of the examination revealed 40.4 mg/L and was considered positive.  His serum creatinine was 0.8 and BUN was 15.9.  He was assessed with early diabetic nephropathy with hypertension deemed as likely as not related to his service connected diabetes.  

In March 2006 his blood pressure was 158/87.  Plans included adding a diuretic to his medication regimen.  A September 2006 record addressing right shoulder complaints noted lab findings of none found for the following tests for HGB, HCT and creatinine.  His blood pressure was 123/70.  

A December 2006 VA examination for hypertension noted the history of the Veteran's hypertension diagnosed in 2002, for which he took plendil, hydrochorothiazide and lisinopril daily.  His blood pressure readings were 166/77, 140/79 and 138/80.  Laboratory readings revealed that BUN was normal in 14.8 and creatinine was 0.9.  Urinalysis did reveal trace protein several times.  Microalbumin was positive in December 2005.  It was noted that it was more likely than not that his hypertension was related to his diabetes.  

A December 2006 VA genitourinary examination noted his erectile dysfunction was treated with various medications.  He was noted to have no lethargy, anorexia, or weight gain.  He had no significant urinary symptoms shown, with voiding 3 to 4 times a day and no nocturia.  He had no history of acute nephritis or renal colic or any other urinary tract disease.  He was not on dialysis.  He did have hypertension.  Urinanalysis was positive for evidence of glucose and trace protein.  His glucose was 111, BUN was 14.8 and creatinine was 0.9.  The primary diagnosis was erectile dysfunction.  

VA records from January 2007 noted the Veteran's blood pressure was 167/85, with no other significant systemic findings suggestive of renal dysfunction.  He was assessed with hypertension, with elevated systolic blood pressure and was recommended to increase his medications.  In September 2007 his blood pressure was 139/72, with an assessment of hypertension controlled, and no findings or diagnosis regarding renal function.  In December 2007 he was noted to have had a cerebellar infarct.  The rest of the findings were not significant for any major problems, with his blood pressure shown to be 134/74.  

A July 2007 examination for Social Security is noted to have shown a blood pressure of 140/80, with no other significant findings.  On review of systems, the Veteran was noted to report dyspnea on exertion, occasional leg swelling and nocturia.  The rest of the Social Security examinations addressed psychiatric complaints.  

VA records from 2008 showed blood pressure readings of 130/75 in May 2008, 132/67 in September 2008, 140/80 in October 2008 and 140/73.  His hypertension was described as controlled in these records and no other significant findings related to nephropathy were mentioned.  

A January 2009 letter from a private doctor noted that the Veteran's diabetes caused microvascular changes in his kidneys, causing nephropathy.  He was also noted to be on treatment for high blood pressure related to his diabetic nephropathy.  A May 2009 primary care note revealed that his blood pressure was 145/76.  Laboratory findings were all normal on blood and urine testing, except for findings of high blood sugar (182), high SGPT (52), low cholesterol, and low LDL cholesterol.  His albumin and creatinine were within normal limits.  The assessment included hypertension controlled.  

The December 2009 VA examination for diabetes noted that among the complications from diabetes were diabetic nephropathy, hypertension and peripheral edema.  The Veteran was said to not require medications for the control of hypertension.  He had no history of any heart complications, disease or other heart condition.  He did have symptoms of peripheral vascular claudication.  He also had peripheral edema.  Examination revealed that his blood pressure was 145/75 on three readings.  His extremities were negative for any trophic changes or ulcers, with normal pulses and color.  Labs for evaluation of renal function were all within normal limits except for urobilinogen which was high at 2.0.  The diagnoses included the diabetic nephropathy, hypertension and peripheral edema with onset due to diabetic renal disease.  

A September 2009 VA primary care follow-up note for diabetes and hypertension noted a blood pressure of 124/74 with no significant findings.  The Veteran was noted to be free of chest pain and fatigue.  His hypertension was controlled.  

A January 2010 record noted pertinent laboratory findings including BUN readings of 18.7 in August 2009, 16.4 in March 2009 and 18.1 in December 2008.  Creatinine readings were 0.92 in August 2009, 0.85 in March 2009 and 0.81 in December 2008.  The assessment included hypertension with blood pressure on target.  Laboratory readings taken in January 2010 showed BUN of 16.0 and creatinine of 0.92.  His creatinine was normal and liver enzymes were near normal.  

Based on a review of the foregoing, the Board finds that a rating in excess of 30 percent disabling is not warranted for the Veteran's renal dysfunction with hypertension.  There is no evidence of the Veteran having constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  His laboratory findings (recited above) consistently reveal no evidence of constant albuminuria and did not show definite decreased kidney function.  Likewise his hypertension is shown to repeatedly fall within the noncompensable range, with no evidence that it has ever reached the criteria for a 40 percent rating, which would require diastolic pressure to be consistently at 120 or higher.

In sum the Board finds that the evidence does not support a rating in excess of the 30 percent rating currently in effect for diabetic nephropathy with hypertension.  

III.  Entitlement to TDIU Benefits

The Board now turns to whether the Veteran is entitled to TDIU benefits.

In order to establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 percent disability, in the combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor (2) disabilities resulting from common etiology or a single accident (3) multiple injuries affecting a single body system, e.g. orthopedic, digestive, etc.  (4) multiple injuries incurred in action or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability are met and in the judgment of the rating authority, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In this matter, the Veteran's service connected disabilities are as follows:  Diabetes mellitus, rated as 40 percent disabling; diabetic nephropathy with associated hypertension rated as 30 percent disabling; diabetic neuropathy right upper extremity rated 10 percent disabling; diabetic neuropathy left upper extremity rated 10 percent disabling; right ear hearing loss rated 0 percent disabling, otitis media right ear rated 0 percent disabling; and erectile dysfunction rated 0 percent disabling.  His combined rating is 70 percent disabling.  Thus he meets the schedular criteria for entitlement to TDIU.  However the Board must still consider whether the service connected disabilities alone render him unemployable.  

His work history is shown to be that of a sedentary nature, in an administrative/executive type position.  This was described in a September 1995 VA post traumatic stress disorder (PTSD) examination that gave an occupational history of the Veteran working as an executive with the municipality of San Juan since 1990.  A September 2005 private record that showed treatment for PTSD gave a history of the Veteran having obtained a bachelor of arts degree and working as a director of general service administrations in the municipal government of San Juan.  By the time of the December 2009 VA diabetes examination, the examiner noted that the Veteran had retired in 2004 based on age or duration of work.  This examiner stated the Veteran's usual occupation as that of a teacher.  The examiner is noted to have opined that his diabetes and all the diagnosed complications had no effect on his usual occupation.  There is no other evidence of record showing that such conditions caused him to retire, or otherwise render him unemployable.  Thus the preponderance of the evidence shows that his diabetes plus the complications shown to be the bilateral peripheral neuropathies of the upper extremities, erectile dysfunction and the nephropathy with hypertension, do not have a severe effect on his employability.  With regard to his other service connected disabilities of hearing loss and otitis media of the right ear, there is no evidence showing that these noncompensable conditions ever affected his employability.   

The Veteran is also shown to have nonservice connected disabilities that include a psychiatric disorder, a lumbar spine disorder with herniated disc, and a cerebellar infarct with memory loss.  The Board notes that the evidence, which includes Social Security records, shows that primarily these conditions, rather than his service connected disabilities, have adversely impacted his employability.  There is also evidence that the Veteran's VA life insurance premiums were waived in due to total disability, as per a report of information with call placed to the Philadelphia VA RO and Insurance Center in February 2010.  However, the VA representative from the Insurance Center indicated that the VA can classify a Veteran as totally disabled based on an inability to work, which would also include evidence that the Veteran is on Social Security Benefits.  An attached explanation of the criteria for such entitlement to waiver of premiums by the VA is not shown to require that the total disability be solely service connected.  In this instance, the evidence fails to show that his total disability (or his inability to work) was due to his service connected disabilities, as the above described nonservice connected disabilities were shown to support such a finding of total disability.

In sum the Board finds that the evidence does not support a TDIU rating.  


ORDER

A rating in excess of 40 percent for diabetes mellitus is denied. 

An initial rating in excess of 10 percent for diabetic neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for diabetic neuropathy of the left upper extremity is denied.

An initial compensable rating for erectile dysfunction associated with diabetes is denied.

An initial rating in excess of 30 percent for diabetic nephropathy (with hypertension) is denied. 

Entitlement to TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


